Title: To George Washington from William Heath, 10 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 10. 1782.
                  
                  I was yesterday honoured with yours of the 8th.
                  A general court-martial shall take cognizance of major Porter’s absence as soon as it can be effected.  I wish to know how your excellency would have the charge or charges expressed.
                  I have sent parties this day to repair the roads towards Pecks-kill.
                  It is said there is great uneasiness in New York and at Morrissania among the refugees, on account of an approaching accommodation, in which they think they are not properly secured.  Sir Guy Carleton notified the inhabitants of New York to meet him last tuesday at the bowling-green, where he would communicate something to them.  The city was said never to be in greater confusion—Many of the refugees declared that if any person would head them, they would join the French and fight the British—The women were crying that they had left all, and were now undone, &c.  I have the honor to be with the highest respect your excellency’s most obedient servant,
                  
                     W. Heath
                  
               